DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 12/16/2021 have been considered and an action on the merits follows regarding claims 1-3, 11, 15-16.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, claim 2 recite “the first direction is the up-down direction across an entire width of the back side between the left contour line and the right contour line” , which is not provided 
Claims 3, 11, 15-16 are rejected as failing to comply with the written description requirement as claims 3 and 15 are dependent on claim 1 and claims 11, 16 are dependent on claim 2.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,2 recites “the first direction” in second line from the bottom, it is unclear the Applicant wants to mention the first direction in the abdomen side or the first direction in the back side? There is insufficient antecedent basis for this limitation in the claim.
Claims 1,2 also recite “the up-down direction” in the second line from the bottom, it is unclear the Applicant wants to mention “an up-down direction substantially orthogonal to the waist line at a midpoint of a left-right direction in the waist line” as in line 20? Or any vertical directions?
Claim 2 also recites “a waist line” in line 13, it is unclear “a waist line” in line 13 is the same or different from “a waist line” in line 5?
Claims 3, 11, 15-16 are rejected as being indefinite as claims 3 and 15 are dependent on claim 1 and claims 11, 16 are dependent on claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3,11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US 2506826)(hereinafter Ford) in view of Stephens (US 2344374)(hereinafter Stephens).
Regarding claim 1, Ford teaches a lower body garment (figs 7,8) comprising:
an abdomen side (fig 7); 
	a back side (fig 8), the back side joined to the abdomen side at a left contour line and a right contour line (figs 7,8 the left and right contour outline of the garment); and 
	a waist line at a top of the abdomen side and the back side (figs 7,8), 
	wherein the abdomen side and the back side are made from a fabric whose stretchability is different between a first direction and a second direction substantially orthogonal to the first direction, a stretchability in the first direction being larger than a stretchability in the second direction, resulting in being more extendable and more contractable in the first direction than in the second direction (column 6, lines 20-46, the garment is formed of one way stretch material which stretches up and down direction, and stretches transversely only a requisite minimum amount), 
	wherein the first direction in the abdomen side is an oblique direction neither perpendicular nor horizontal to the waist line at a left portion of the abdomen side and a right portion of the abdomen side (fig 7, the panels 48 stretch in oblique direction at the left portion and right portion of the front of the garment), 
	wherein the first direction in the back side is an up-down direction substantially orthogonal to the waist line at a midpoint of a left-right direction in the waist line (fig 8, the panels 49 stretch vertically); and 
	wherein the first direction is the up-down direction across an entire width of the back side between the left contour line and the right contour line (fig 8, the upper ends of the panels 49 extend cross an entire width of the back side between the left contour line and the right contour line, then the vertical stretch of the panels 49 across an entire width of the back side between the left contour line and the right contour line).
	Ford does not explicitly teach the garment formed of a knitted fabric. However, in the same field of endeavor, Stephens teaches the garment comprises a special knit one way stretch fabric which has no material horizontal stretch, but has reasonable up and down stretch (page 3, first column, lines 30-35). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the garment of Ford and the teaching of Stephens that the one way stretch material is made from a special knit fabric for the benefit of providing method of making the girdle by using knitting method. 
	Regarding claim 2, Ford teaches a lower body garment (figs 7,8) comprising:
an abdomen side (fig 7); 
	a back side (fig 8), the back side joined to the abdomen side at a left contour line and a right contour line (figs 7,8 the left and right contour outline of the garment); and 
	a waist line at a top of the abdomen side and the back side (figs 7,8), 
	wherein the abdomen side and the back side are made from a fabric whose stretchability is different between a first direction and a second direction substantially orthogonal to the first direction, a stretchability in the first direction being larger than a stretchability in the second direction, resulting in being more extendable and more contractable in the first direction than in the second direction (column 6, lines 20-46, the garment is formed of one way stretch material which stretches up and down direction, and stretches transversely only a requisite minimum amount), 
	wherein the first direction in the abdomen side is an oblique direction neither perpendicular nor horizontal to the waist line at a left portion of the abdomen side and a right portion of the abdomen side (fig 7, the panels 48 stretch in oblique direction at the left portion and right portion of the front of the garment), 
	wherein the first direction in the back side is an up-down direction substantially orthogonal to the waist line at a portion where a line along a gluteal cleft meets the waist line (fig 8, the panels 49 stretch vertically); and 
	wherein the first direction is the up-down direction across an entire width of the back side between the left contour line and the right contour line (fig 8, the upper ends of the panels 49 extend cross an entire width of the back side between the left contour line and the right contour line, then the vertical stretch of the panels 49 across an entire width of the back side between the left contour line and the right contour line).
	Ford does not explicitly teach the garment formed of a knitted fabric. However, in the same field of endeavor, Stephens teaches the garment comprises a special knit one way stretch fabric which has no material horizontal stretch, but has reasonable up and down stretch (page 3, first column, lines 30-35). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the garment of Ford and the teaching of Stephens that the one way stretch material is made from a special knit fabric for the benefit of providing method of making the girdle by using knitting method.
	Regarding claim 3, Ford teaches the lower body garment being a lower limb garment covering at least a lower abdomen part and a buttocks part, wherein 
	the first direction when viewed from the abdomen side is the oblique direction in the lower abdomen part (fig 7, the panels 48,50 stretch obliquely at the front of the garment which cover the lower abdomen part), and
	the first direction when viewed from the back side is the up-down direction in the buttocks part (fig 8, the panels 48,49 stretch up down direction at the back of the garment which covers the buttock part).
	Regarding claim 11, Ford teaches the lower body garment being a lower limb garment covering at least a lower abdomen part and a buttocks part, wherein 
	the first direction when viewed from the abdomen side is the oblique direction in the lower abdomen part (fig 7, the panels 48,50 stretch obliquely at the front of the garment which cover the lower abdomen part), and
	the first direction when viewed from the back side is the up-down direction in the buttocks part (fig 8, the panels 48,49 stretch up down direction at the back of the garment which covers the buttock part).
	Regarding claim 15, Ford teaches the abdomen side further comprises a central portion (47) between the left portion and the right portion, the first direction in the central portion being in the up-down direction (fig 7).
	Regarding claim 16, Ford teaches the abdomen side further comprises a central portion (47) between the left portion and the right portion, the first direction in the central portion being in the up-down direction (fig 7).
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Ford does not teach the first direction is the up-down direction across an entire width of the back side between the left contour line and the right contour line, claim 1 recites “the first direction in the back side is an up-down direction substantially orthogonal to the waist line at a midpoint of a left -right direction in the waist line”, then the panels 49 comprise vertical stretch substantially orthogonal to the waist line as claimed (fig 8); Ford also teaches the upper ends of the panels 49 extend cross an entire width of the back side between the left contour line and the right contour line, then the vertical stretch of the panels 49 across an entire width of the back side between the left contour line and the right contour line, which is similar to the claimed invention shown in fig 6B.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732